I concur in the reversal. The Allison bill was intended to prevent violation of the local option law and to make that law more effective, otherwise there is and was no expressed reason for enacting it. The transportation of intoxicants to the citizen for his own use can not interfere in letter or spirit with the local option law. In such case it is neither a sale nor intended sale. The citizen certainly can do by his agent the thing he himself can do innocently. Police power is not arbitrary, but is within constitutional limits, and the rule "so use your own as not to injure the rights of others or the public rights."
PRENDERGAST, PRESIDING JUDGE, dissents.
                        January 2, 1915.